Citation Nr: 1806802	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  10-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to February 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board hearing, but withdrew his request in September 2011.

This matter was previously remanded by the Board in November 2013, April 2016, and in April 2017, which have since been completed.


FINDING OF FACT

The amputation of the Veteran's right leg above the knee, amputation of his left great toe, and September 2008 stroke were reasonably foreseeable and were not the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke have not been met.  38 U.S.C. §§ 1151, 5107 (2017); 38 C.F.R. §§ 3.102, 3.361 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks disability compensation pursuant to § 1151 for an amputation of the right leg above the knee in August 2003 and an amputation of the left great toe in April 2008, both of which were performed at the VA medical center in Dallas, Texas.  He alleges improper delay in proper diagnosis and/or treatment for his amputation of the right leg above the knee and of the left great toe.

The Veteran also seeks disability compensation pursuant to § 1151 for a stroke in September 2008.  Specifically, he contends that he suffered a mild stroke with acute loss of vision in the left eye shortly after his left great toe amputation, and due to improper delay in treatment by VA medical staff, he suffered a massive stroke in September 2008.

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation.  38 U.S.C. § 1151 (2012).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before care, treatment, examination, or services, with the state of the condition after such actions have been completed.  38 C.F.R. § 3.361(b) (2017).  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  38 C.F.R. § 3.361(c) (2017).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Id.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2017).  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Id.  

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2017).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or (2) by an event not reasonably foreseeable.  38 C.F.R. §  3.361(d)(1)-(2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (ii) VA furnished the hospital care, treatment, or examination without the Veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

A.  Amputation of Right Leg

A review of the Veteran's medical records shows that he has a history of diabetes mellitus, hypertension, hyperlipidemia, peripheral vascular disease, cardiovascular disease, and a 70-100 pack per year tobacco history.  

Evidence in the file includes an emergency department report dated April 13, 2003 which shows the Veteran was seen for complaints of redness and numbness on the bottom of his right foot.  He stated that diabetes runs in his family but had not been diagnosed with it.  An April 22, 2003 primary care note indicated that the Veteran was a "newly discovered diabetic" with right foot paresthesia and feeble pulse.  The note indicated possible peripheral vascular disease versus neuropathy.  

VA medical records indicated that the Veteran was treated by vascular surgery services from April 30, 2003 to June 7, 2003, for an evaluation of his right leg.  On June 5, 2003, the Veteran underwent a bilateral lower extremity arteriogram.  The notes indicate that on June 2, 2003, the procedure, indication, risks, benefits, and possible alternatives were discussed with the Veteran.  The clinic notes show he gave full verbal and written informed consent.  

The clinic notes show that during the vascular redirect surgery, there were no target vessels for a possible bypass.  The Veteran was later discharged, and schedule to return for an amputation of the right leg below the knee at a later date.  The June 5, 2003 discharge summary shows that although he had initially consented to an amputation, he had expressed reservations to family members and nursing staff.  After consultation with the family, it was decided not to amputate based on those reservations.  The Veteran was to return for amputation when ready.

A June 7, 2003 statement of medical necessity shows the Veteran had a history of claudication of the past year and had started to develop right foot pain in the last 6 weeks.  He developed an ulcer on his right heel over that last 4 weeks, which had not healed.  His history of tobacco use, diabetes and hypertension with hyperlipidemia was noted.  The statement also indicated that an arteriogram revealed an occlusion at his above knee popliteal.  It was determined that he should undergo an intraoperative arteriogram with possible femoral distal revascularization with possible amputation.  The statement indicates that the risks, benefits and alternatives to the procedure were explained and the Veteran consented to the procedure.

On June 13, 2003, the Veteran underwent an amputation of the right leg below the knee.  Following the surgery, the Veteran had no complications.  His dressing was taken off on June 16, 2003.  The Veteran was seen for physical therapy service on June 17, 2003, and his wound was noted to be clean, dry, and intact before he was released from the hospital.  At the June 24, 2003, July 31, 2003 and August 5, 2003 follow-up examinations, no signs of infection were present at the amputation site.  

At a follow-up examination on August 14, 2003, the examiner observed small amount of drainage and wound dehiscence on the midline and medially, with necrosis and odor present.  The Veteran was then scheduled for wound debridement that same day.  The surgeon removed all necrotic tissue.  No complications were reported.  The initial amputation was unsuccessful, as the wound failed to heal, secondary to ischemia (poor vascular circulation).  

An August 19, 2003 VA pre-operation note indicated that local debridement and drug treatment were used to stop the infection but the wound would not heal.  The Veteran was told that a below the knee amputation would be necessary and he consent to the procedure after being advised of the risks and benefits.  An amputation above the knee was performed on August 19, 2003.  Vascular surgery notes from September to October 2003 all indicated positive follow up sessions, post-surgery, without any additional complications from the amputation.

An August 19, 2003 record shows the need for an above the knee amputation was needed.  The procedure, risks, alternatives and benefits were discussed with the Veteran.  Additional clinic entries indicate that full consent was obtained prior to proceeding to the operation rating.  

VA treatment records do not show that the Veteran sought further work up for his right leg after October 2003.

Pursuant to the April 2016 Board remand, the Veteran's claims folder was reviewed to obtain an opinion on whether the amputations above the knee and of the left toe were the result of delay in proper diagnosis and/or treatment on the part of VA or carelessness or negligence in furnishing the hospital care and medical or surgical treatment.  

In May 2016 a VA examiner determined that VA met its standard of care and did not fail to timely diagnose or properly treat the amputation of the right leg above the knee.  The examiner explained he did not see any abnormalities in the Veteran's care and/or treatment; his treatment was fairly aggressive for his condition.  The rationale was that the Veteran's peripheral vascular disease, coronary artery disease, diabetes mellitus, and a 75-100 pack year smoking history led up to the amputation of the right leg below the knee; VA did not cause the amputation.  The treatment records showed efforts were made to salvage the Veteran's right leg, which failed and resulted in amputations at progressive levels.  All these events were foreseeable, as the Veteran has extremely severe peripheral vascular disease and CAD and were at high risk for these conditions happening.  

A second VA opinion was obtained from the same examiner in October 2017.  He again opined that there was no delay in diagnosis and/or treatment, or carelessness, negligence, lack of proper skill, error and judgement, or similar instances of fault on the part of the VA in furnishing hospital care and medical surgical treatment.  He opined that this condition occurred and were aggravated by [the Veteran's] heavy tobacco abuse, diabetes mellitus, and age, none of which were caused by the VA or VA treatment.  The only thing which was foreseeable was that a patient with this degree of tobacco abuse and smoking history would be at a high risk for the amputation to occur.

Given the above, the Board finds that entitlement to benefits under § 1151 is not warranted for the amputation of the right leg above the knee.

The record indicates that immediately before care, the Veteran reported pain to his right foot and leg.  The record reflected that once VA diagnosed the Veteran with diabetes mellitus, extensive work up was done, including testing to see whether the Veteran had peripheral vascular disease.  The Veteran was under the vascular surgery department's care from April 30, 2003 to June 7, 2003.  When a vascular redirect surgery was unsuccessful, amputation was discussed with the Veteran and he agreed to the procedure.  After the initial amputation below the knee on June 13, 2003, the Veteran had no complications.  The Veteran also had no complications four days later, when he was released from the hospital.  

On August 14, 2003, when the Veteran's amputation below the knee site indicated necrosis, he was immediately scheduled for wound debridement that same day.  When that treatment was unsuccessful, the next treatment step was an amputation above the knee five days later.  No complications arose from that surgery.  September to October 2003 medical records indicated the wound was healing.  The Veteran did not report back for further care or treatment thereafter.

Affording the Veteran the benefit of the doubt, the fact that he underwent a second amputation involving his right leg suggests that he suffered an additional disability as a result of a VA procedure.  However, the evidence weighs against finding that the Veteran's above the knee amputation was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.

The Board finds the opinion of the May 2016 VA examiner to be highly persuasive and probative in this regard.  The examiner's findings were based on a comprehensive review of the evidence and reflect consideration of the complete record and the Veteran's contentions.  The examiner found the Veteran's treatment to be fairly aggressive for his condition.  He did not see any abnormalities in care and treatment of the Veteran.  Efforts were made to salvage the right leg, which failed and resulted in amputations at progressive levels.  The examiner also determined that the need for the amputation was foreseeable as the Veteran's peripheral vascular disease and CAD placed him at high risk for the amputation.  The opinion was supported with a thorough rationale which the Board finds to be consistent with the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Moreover, there is no medical opinion to the contrary.

The Board has considered the statements made by the Veteran and his spouse.  The Veteran and his spouse are competent to describe observable symptomatology and the sequences of certain events, but they are not competent to provide an opinion as to whether the Veteran's subsequent amputation was proximately due to VA's delay or neglect in treatment, or whether the VA medical personnel demonstrated carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault.  An opinion regarding the standard of care of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Such opinions require medical expertise and clinical training. Id.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

B.  Amputation of Left Great Toe

In January 2008, the Veteran was seen for an ulcer on his left great toe.  He reported it has progressed over the last 4 to 5 months with loss of nail and ulcer covering the nail matrix.  There are no earlier VA treatment records related to his left great toe, other than the normal vascular examination of his left lower extremity in September 2003.  A January 28, 2008 X-ray report showed no soft tissue swelling of the great toe and no fractures or dislocations.

On February 14, 2008, the Veteran underwent a computerized tomography (CT) scan.  The scan revealed that the anterior tibial artery appeared to be occluded and the distal peroneal was diminutive and did not extend to the level of the ankle.  The posterior tibial appeared to be the only trifurcation arterial vessel that extended to the foot.  The March 5, 2008 examiner opined that the Veteran needed a left superficial femoral artery stenosis procedure and he was then admitted to the hospital.  The examiner noted non-compliance with his blood pressure and diabetes mellitus medication, which delayed the procedure slightly.  After the procedure to place a stent was completed on March 6, 2008, the examiner noted some erythema near the ulcerated left great toe.  A March 17, 2008 surgery note indicated that the Veteran still presented with dry gangrene on his left great toe, but without erythema.  The toe looked overall improved, but the vascular examination was unchanged; amputation of the left great toe was then planned for the following week as it was not healing.

A March 10, 2008 X-ray report showed no fractures or dislocations.  Some soft tissue swelling of the great toe was noted.  The amputation of the left great toe surgery took place on April 3, 2008.  An April 4, 2008 telephone follow-up noted the Veteran reported no redness, swelling, or drainage to the surgery site.  The April 11, 2008, April 18, 2008, April 29, 2008, and May 9, 2008, surgery notes all indicated that the wound was healing well and the Veteran had no complaints and reported no concerns.  There are no additional treatment records related to the left great toe thereafter.

Pursuant to the April 2016 Board remand, the Veteran's claims folder was reviewed to obtain an opinion on whether the left toe amputation was the result of delay in proper diagnosis and/or treatment or to fault on the part of VA in furnishing the hospital care and medical or surgical treatment.  The May 2016 examiner opined VA met its standard of care and did not fail to timely diagnose or properly treat the amputation of the left great toe.  The examiner opined he did not see any abnormalities in the Veteran's care and/or treatment.  The rationale was that the Veteran's peripheral vascular disease, CAD, diabetes mellitus, and a 75-100 pack year smoking history led up to the amputation of the left great toe; VA did not cause the amputation.  The amputation of the left great toe was foreseeable, as the Veteran's underlying health issues placed him at high risk for this condition happening.  

A second VA opinion by the same examiner was issued in October 2017, again stating that, regarding the amputation of the left great toe, "there was no delay in diagnosis and/or treatment, or carelessness, negligence, lack of proper skill, error and judgement, or similar instances of fault on the part of the VA in furnishing hospital care and medical surgical treatment."  The rationale was that "this condition occurred and was aggravated by [the Veteran's] heavy tobacco abuse, diabetes mellitus, and age-non (sic) of which were caused by the VA or VA treatment.  The only thing which is foreseeable is that a patient with this degree of tobacco abuse and smoking history will be at a high risk" for the amputation to occur.

Based on the evidence of record, the Board finds that entitlement to benefits under § 1151 is not warranted for the amputation of the left great toe.

Even if the Board was to resolve doubt in the Veteran's favor to find that he suffered an additional disability as a result of a VA procedure, the evidence still weighs against finding that the left to amputation was proximately caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was due to an event not reasonably foreseeable.

The treatment record indicated that the Veteran waited to seek treatment 4 to 5 months after the initial ulcer presented on the left great toe.  Immediately before care, the left great toe presented with dry gangrene and an unhealing ulcer.  Treatment was administered to the left great toe, including a stent placement.  The toe showed improvement, but was not completely healing.  After the April 2008 amputation, the Veteran did not report of any pain and the ulcer was no longer present on the left great toe.  There is no indication that his amputation worsened; all post-surgical reports indicated that the wound healed well and the Veteran had no complaints or concerns.  

Moreover, the VA examiner's opinions are highly probative.  The examiner's findings were based on a comprehensive review of the evidence and reflect consideration of the complete record and all contentions.  The opinions were supported with a thorough rationale that the Board finds to be consistent with the evidence.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  No medical opinion has been presented to the contrary.

The Board has again considered the statements made by the Veteran and his spouse.  The Veteran and his spouse are competent to describe observable symptomatology and the sequences of certain events, but they are not competent to provide an opinion as to whether the Veteran's subsequent amputation was proximately due to VA neglect in treatment, or whether the VA medical personnel demonstrated carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault.  An opinion regarding the standard of care of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377.  Such opinions require medical expertise and clinical training. Id.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and compensation under the provisions of 38 U.S.C.A. § 1151 for the amputation of the left great toe, is not warranted.  

C.  Stroke

The Veteran contends that he suffered a mild stroke with acute loss of vision in the left eye shortly after his left great toe amputation, and due to improper delay in treatment by VA medical staff, he suffered a massive stroke in September 2008.

An initial June 25, 2008 CT scan showed an older infarct of the left anterior frontal lobe, but did not show signs of any intracranial abnormalities, masses, or bleeding.  The CT scan showed that "[b]oth orbits are normal."  

The Veteran was seen for loss of vision to the left eye on July 9, 2008, in the emergency department.  A July 9, 2008 ophthalmology note indicated that the Veteran was seen for complaints of vision pain and blackouts.  The examiner opined that it was likely secondary to ocular ischemic syndrome, and noted that earlier imaging studies showed disc pallor.  

A July 17, 2008 magnetic resonance imaging (MRI) study confirmed the June 2008 CT scan findings and did not reveal any other abnormalities.  The MRI study noted that "[b]oth orbits are unremarkable and the lobes as well as the retrobulbar soft tissues normal."

On September 9, 2008, the Veteran was seen at East Texas Medical Center.  The provider noted sudden onset of left-sided weakness with facial drooping, and an inability to talk.  The provider reviewed his CT scan, noting an old stroke and noted that he did "not see a new stroke."  A follow-up MRI at the East Texas Medical Center showed a right frontal stroke, right carotid severe stenosis, and an obstructed left carotid artery.

An October 27, 2008 eye examination note showed that the July 2008 MRI revealed that the orbits, optic nerves, and optic chiasm, as well as the occipital lobes showed no abnormalities that explained the Veteran's reported visual symptoms.

A November 17, 2008 CT scan revealed that the right internal carotid artery had 80 to 99 percent stenosis, an occluded left internal carotid artery, and also revealed an affected region in the right frontal lobe.  The Veteran underwent a coronary stenting procedure on December 18, 2008.

Pursuant to the April 2017 Board remand, the Veteran's claims folder was reviewed by a VA neurologist in June 2017.  The neurologist indicated a June 2008 CT scan revealed an older left frontal stroke, but it was unknown when that event had occurred.  The Veteran's records did not show a history of a stroke event prior to June 2008.  The July 2008 MRI showed only the old left frontal stroke.  The neurologist noted that the Veteran's CT scan on September 9, 2008, showed only the old left frontal stroke.  Only the MRI revealed the right frontoparietal stroke.  The neurologist opined that the Veteran's September 2008 stroke could not have reasonably been avoided and did not find evidence of improper care.  The rationale was that the July 2008 visual loss was not stroke-related but due to a peripheral arterial occlusion behind the eye.  The new stroke in September 2008 was detected only by MRI scanning at the time of admission.  The prior visual event was not stroke-related.  The neurologist also noted that the Veteran has multiple health risk factors for stroke, including age, with uncontrolled diabetes mellitus, hypertension, elevated lipids, and a smoking history of 75 to 150 pack years.

Based on the above, the Board finds that entitlement to benefits under § 1151 is not warranted for the stroke.

At the outset, the Board finds that the Veteran did not suffer an additional disability specifically claimed as a stroke in June 2008, following his left toe amputation on April 3, 2008.  The VA treatment records, both prior to and immediately following his toe amputation are negative for specific clinical diagnoses of a stroke.  Further, as the VA neurologist has indicated, based on his review of the medical records, the Veteran did not suffer a stroke in June 2008.  Rather, the June 2008 CT scan revealed an age indeterminate older left frontal stroke.  In other words, it was unknown when that event had occurred.  The neurologist further explained that the July 2008 symptoms of visual loss were not related to a stroke, but rather due to a peripheral arterial occlusion behind the eye.  He also explained that the stroke in September 2008 was detected only by MRI scanning at the time of admission.  

The Board further notes that the evidence does not that the stroke suffered in September 2008 was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  As the VA neurologist has opined, the stroke could not have been avoided and there was no evidence of improper care.  He explained that from the time of the acute stroke in September 2008, the treatment was appropriate.  He also explained that the Veteran had multiple risk factors for a stroke including age, male sex, a smoking history between 75 and 150 pack years, diabetes with documented noncompliance with therapy, hypertension and elevated lipids.

The VA neurologist's opinion and rationale provide highly probative medical evidence against the claim.  The neurologist reviewed the evidence of record and provided a clear conclusion with supporting data.  There are no specific medical opinions to the contrary.

The Board has considered the statements made by the Veteran and his spouse.  The Veteran and his spouse are competent to describe observable symptomatology and the sequences of certain events, but they are not competent to provide an opinion as to whether the Veteran's stroke was proximately due to VA neglect in treatment, or whether the VA medical personnel demonstrated carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault.  An opinion regarding the standard of care of the Veteran's falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be based on mere personal observation, which comes through sensory perception.  See Jandreau, 492 F.3d at 1377.  Such opinions require medical expertise and clinical training. Id.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).	


ORDER

Compensation under 38 U.S.C.A. § 1151 for amputation of the right leg above the knee, amputation of the left great toe, and stroke, is denied.  



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


